DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to an Appeal Brief filed on 12/6/2021 which was in response to the office action mailed on 8/6/2021 (hereinafter the prior office action).


Prosecution Reopened
In view of the appeal brief filed on 12/6/2021, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:


/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119                                                                                                                                                                                                        

Response to Arguments
Applicant’s arguments, filed on 12/6/2021, have been fully considered but are moot in view of the new grounds of rejection. Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Rejections based on newly cited reference(s) follow. 

The arguments are moot because of the newly applied prior art of Pavlak to the prior combination of Elbsat and Steven results in a new combination of prior art under 35 U.S.C. 103 as outlined below.


Information Disclosure Statement
The references cited in the information disclosure statement(s) (IDS) submitted on 8/4/2021 and 10/15/2021 have been considered by the examiner.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
equipment configured to consume, store, or discharge…” in Claim 1,
“a controller configured to determine…” in Claim 1,
“the controller configured to: obtain…generate…perform…and control…” in Claim 1,
“the controller is further configured to: generate…use…and perform…” in Claim 2,
“the controller is configured to implement…” in Claim 3,
“the controller is configured to: perform…and use…” in Claim 4,
“the controller is configured to: perform…generate…” in Claim 5,
 “the controller is configured to obtain…by receiving…and at least one of: sampling…or generating…” in Claim 8,
“the controller is configured to obtain…by: receiving…and sampling…” in Claim 9,
“the controller is configured to obtain…by: storing…and at least one of: sampling…or generating…” in Claim 10, 
“the controller is configured to…indicate…and sample…” in Claim 11, and
“the controller is configured to perform…” in Claim 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elbsat et al. (U.S. Pub. No. 2015/0316907) (hereinafter “Elbsat”) in view of Steven et al. (U.S. Pub. No. 2014/0316973) (hereinafter “Steven”) and further in view of Pavlak et al. (U.S. Pub. No. 2018/0219374) (hereinafter “Pavlak”).


Regarding claim 1, Elbsat teaches a building energy system configured to serve energy loads of a building or campus, (Para. 32 - - “building management system (BMS)…control, monitor, and manage equipment…include a heating, ventilation or air conditioning (HVAC) system, security system, a lighting system, a fire alerting system, another system that is capable of managing building functions or devices, or any combination thereof”)

the system comprising: equipment configured to consume, store, or discharge one or more energy resources purchased from a utility supplier, (Para. 42 - - “The HVAC devices of waterside system 200 may be located within building”; Para. 43 - - “Subplants 202-212 consume resources (e.g., water, natural gas, electricity, etc.) from utilities to serve the thermal energy loads (e.g., hot water, cold water, heating, cooling, etc.) of a building or campus”; Para. 48 - - “Hot TES subplant 210 is shown to include a hot TES tank 242 configured to store the hot water for later use.  Hot TES subplant 210 may also include one or more pumps or valves configured to control the flow rate of the hot water into or out of hot TES tank 242”, where control flow rate out of tank is being interpreted as discharging one or more energy resources) 

wherein at least one of the energy resources is subject to a demand charge; (Para. 71 - - “The optimization may be based on time-of-use prices, curtailment signals, energy availability, or other data received from utility providers”, where time-of-use prices is being interpreted as comprising demand charge, as per Applicant’s definition of “demand charge” in Para. 64 of the Specification as filed on 8/28/2018)

and a controller configured to determine an optimal allocation of the energy resources across the equipment over a demand charge period, (Para. 71 - - “Demand response layer 414 may be configured to optimize resource usage (e.g., electricity use, natural gas use, water use, etc.) and/or the monetary cost of such resource usage in response to satisfy the demand of building 10.  The optimization may be based on time-of-use prices, curtailment signals, energy availability, or other data received from utility providers”) 

the controller configured to: obtain…a plurality of different alternative sets of representative loads and rates for the building or campus… (Fig. 5- - Demand Response Optimizer obtains load and rate predictions from Load/Rate Predictor; Fig. 6 - - Load/Rate Predictor predicts loads and rates of the building/campus for the future, where data includes data for a same portion of the demand charge period which can be extracted)

generate a first objective function comprising at least a first cost of purchasing the energy resources…based on the plurality of different alternate sets of representative loads and rates; (Para. 109 - - optimization includes optimizing objective function in order to determine optimal values; Para. 96 - - cost of energy is optimized; Fig. 6 - - Load/Rate Predictor predicts loads and rates for the future, where data includes data for a same portion of the demand charge period which can be extracted; Para. 108 - - predicted data may be of different forms within the same day, where different forms of data are a plurality of different sets for the same future portion of the demand charge period)

perform a first optimization…to determine a peak demand target for the optimal allocation of the energy resources, (Para. 68 - - “Layers 410-420 may be configured to receive inputs from building subsystems 428 and other data sources, determine optimal control actions for building subsystems 428”, where building subsystems contain energy resources to be allocated based on control actions; Para. 72 - - “Demand response layer 414 may also include control logic configured to determine when to utilize stored energy.  For example, demand response layer 414 may determine to begin using energy from energy storage 427 just prior to the beginning of a peak use hour.”)

and control the equipment to achieve the optimal allocation of energy resources. (Fig. 3, 4, Para. 68 - - “Layers 410-420 may be configured to receive inputs from building subsystems 428 and other data sources, determine optimal control actions for building subsystems 428 based on the inputs, generate control signals based on the optimal control actions, and provide the generated control signals to building subsystems 428”, where layers 410-420 belong to BMS Controller 366)


But Elbsat does not explicitly teach the controller configured to: obtain a plurality of scenarios comprising…for a same future portion of the demand charge period;
generate…over the same future portion of the demand charge period under a first scenario of the plurality of scenarios and a second cost of purchasing the energy resources over the same future portion of the demand charge period under a second scenario of the plurality of scenarios
perform a first optimization using the first objective function

However, Steven teaches obtain a plurality of scenarios (Para. 382 - - “a set of constraints defining the set of acceptable scenarios for the optimizer to consider”)

generate…under a first scenario of the plurality of scenarios and a second cost of purchasing the energy resources…under a second scenario of the plurality of scenarios (Para. 125 - - “an "objective cost function" that represents the net energy-related cost as a function of an operating schedule for the energy asset(s)”; Para. 382 - - “a set of constraints defining the set of acceptable scenarios for the optimizer to consider”, where the objective function is used on multiple scenarios including a first scenario and a second scenario, where each scenario is a set of loads and rates as already taught above)

perform a first optimization using the first objective function (Para. 125 - - optimization is performed using objective function)

Elbsat and Steven are analogous art because they are from the same field of endeavor and contain overlapping structural and/or functional similarities. They both contain energy management and optimization thereof.

Therefore at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ), it would have been obvious to a person of ordinary skill in the art to modify the above limitation(s) as taught by Elbsat, by incorporating the above limitation(s) as taught by Steven.

One of ordinary skill in the art would have been motivated to do this modification in order to determine convenience/comfort cost associated with operating schedules that are different, i.e. in order to address cost associated with multiple scenarios, as suggested by Steven (Para. 31).


But the combination of Elbsat and Steven does not explicitly teach comprising…for a same future portion of the demand charge period; generate…over the same future portion of the demand charge period 

However, Pavlak teaches scenarios comprising…for a same future portion of the demand charge period; generate…over the same future portion of the demand charge period (Para. 19 - - two scenarios are during the same period of time where control results are generated for the same demand charge period)

Elbsat, Steven and Pavlak are analogous art because they are from the same field of endeavor and contain overlapping structural and/or functional similarities. They all contain energy management and optimization thereof.

Therefore, before the effective filing date of the claimed invention (AIA ), it would have been obvious to a person of ordinary skill in the art to modify the above limitation(s) as taught by the combination of Elbsat and Steven, by incorporating the above limitation(s) as taught by Pavlak.

One of ordinary skill in the art would have been motivated to do this modification in order to select an optimal control plan, as suggested by Pavlak (Para. 19).




Regarding claim 2, the combination of Elbsat, Steven and Pavlak teaches all the limitations of the base claim(s).
Elbsat further teaches wherein the controller is further configured to:…use the peak demand target to implement a peak demand constraint that limits a maximum purchase of the energy resource subject to the demand charge during the optimization period; (Para. 74 - - “the demand response policy definitions can specify which equipment may be turned on or off in response to particular demand inputs, how long a system or piece of equipment should be turned off, what setpoints can be changed, what the allowable set point adjustment range is, how long to hold a high demand setpoint before returning to a normally scheduled setpoint, how close to approach capacity limits, which equipment modes to utilize, the energy transfer rates (e.g., the maximum rate, an alarm rate, other rate boundary information, etc.) into and out of energy storage devices (e.g., thermal storage tanks, battery banks, etc.), and when to dispatch on-site generation of energy (e.g., via fuel cells, a motor generator set, etc.)”)

and perform a second optimization, subject to the peak demand constraint, to determine the optimal allocation of the energy resources across the equipment over the optimization period. (Para. 95 - - “Demand response optimizer 516 may perform an optimization process to optimize the performance of building subsystems 428.  The optimization process may use the load and rate predictions from load/rate predictor 514 as inputs to an optimization routine.  Demand response optimizer 516 may use the load and rate predictions to determine an optimal set of control actions for a collection of BMS devices (e.g., chillers, cooling towers, pumps, fans, heaters, etc.)”)

Steven further teaches generate a second objective function comprising a cost of purchasing the energy resources over an optimization period different than the demand charge period; (Para. 125 - - “an "objective cost function" that represents the net energy-related cost as a function of an operating schedule for the energy asset(s)”; Para. 181 - - “a plurality of second candidate operating schedules is selected”, where the first and second schedules are used to determine optimal schedule)

One of ordinary skill in the art would have been motivated to do this modification in order to determine convenience/comfort cost associated with operating schedules that are different, i.e. in order to address cost associated with multiple scenarios, as suggested by Steven (Para. 31).



Regarding claim 3, the combination of Elbsat, Steven and Pavlak teaches all the limitations of the base claim(s).
Elbsat further teaches wherein the controller is configured to implement the peak demand constraint…on the maximum purchase of the energy resource subject to the demand charge. (Para. 77 - - “constraints may also include setpoint or sensed boundaries relating to safety, equipment operating limits and performance”)

Steven further teaches as a soft constraint (Para. 405 - - “soft constraint (i.e., voluntary compliance)” taught)

One of ordinary skill in the art would have been motivated to do this modification in order to determine convenience/comfort cost associated with operating schedules that are different, as suggested by Steven (Para. 31).



Regarding claim 4, the combination of Elbsat, Steven and Pavlak teaches all the limitations of the base claim(s).
Elbsat further teaches wherein the controller is configured to: perform the second optimization a plurality of times, each of the second optimizations determining the optimal allocation of the energy resources for one of a plurality of optimization periods; (Para. 167 - - “process may be repeated iteratively until the optimal values of y.sub.s are found”)

and use the same peak demand constraint to constrain each of the second optimizations. (Para. 74 - - “the demand response policy definitions can specify which equipment may be turned on or off in response to particular demand inputs, how long a system or piece of equipment should be turned off, what setpoints can be changed, what the allowable set point adjustment range is, how long to hold a high demand setpoint before returning to a normally scheduled setpoint, how close to approach capacity limits, which equipment modes to utilize, the energy transfer rates (e.g., the maximum rate, an alarm rate, other rate boundary information, etc.) into and out of energy storage devices (e.g., thermal storage tanks, battery banks, etc.), and when to dispatch on-site generation of energy (e.g., via fuel cells, a motor generator set, etc.)”)



Regarding claim 5, the combination of Elbsat, Steven and Pavlak teaches all the limitations of the base claim(s).
Steven further teaches to perform the first optimization over all of the scenarios such that one or more states of the system are constrained to have equal values at a beginning and end of the portion of the demand charge period; (Fig. 18, Para. 479 - - states at the end of cycle return back to states at the beginning of cycle)

and generate a terminal constraint based on the equal values and perform the second optimization subject to the terminal constraint. (Fig. 18, Para. 479 - - optimization is constrained based on equal values at the beginning and end of cycle)

One of ordinary skill in the art would have been motivated to do this modification in order to determine convenience/comfort cost associated with operating schedules that are different, i.e. in order to address cost associated with multiple scenarios, as suggested by Steven (Para. 31).



Regarding claim 6, the combination of Elbsat, Steven and Pavlak teaches all the limitations of the base claim(s).
Elbsat further teaches wherein the peak demand target minimizes a risk attribute… (Para. 94 - - “load/rate predictor 514 is configured to predict or forecast utility rates using a similar technique.  For example, the deterministic plus stochastic model may be trained offline using historical utility rate data from utility rate history database 510.  The deterministic plus stochastic model may then be used online to predict future utility rates as a function of current utility rates provided by utilities 502”; Para. 95 - - “optimization process may use the load and rate predictions from load/rate predictor 514 as inputs to an optimization routine”, where system optimizes, i.e. minimizes monetary cost as outlined above, and where expected/future utility rates/cost is being interpreted as risk attribute, as per Applicant’s definition of “risk attribute” in Para. 20 of the Specification as filed on 8/28/2018)

and wherein the risk attribute of the first objective function comprises at least one of a conditional value at risk, a value at risk, or an expected cost. (Para. 94 - - “load/rate predictor 514 is configured to predict or forecast utility rates using a similar technique.  For example, the deterministic plus stochastic model may be trained offline using historical utility rate data from utility rate history database 510.  The deterministic plus stochastic model may then be used online to predict future utility rates as a function of current utility rates provided by utilities 502”; Para. 95 - - “optimization process may use the load and rate predictions from load/rate predictor 514 as inputs to an optimization routine”, where system optimizes monetary cost as outlined above, and where expected/future utility rates/cost is being interpreted as risk attribute, as per Applicant’s definition of “risk attribute” in Para. 20 of the Specification as filed on 8/28/2018)


Steven further teaches attribute of the first objective function over the plurality of the scenarios; (Para. 125 - - “an "objective cost function" that represents the net energy-related cost as a function of an operating schedule for the energy asset(s)”; Para. 382 - - “a set of constraints defining the set of acceptable scenarios for the optimizer to consider”)

One of ordinary skill in the art would have been motivated to do this modification in order to determine convenience/comfort cost associated with operating schedules that are different, i.e. in order to address cost associated with multiple scenarios, as suggested by Steven (Para. 31).



Regarding claim 7, the combination of Elbsat, Steven and Pavlak teaches all the limitations of the base claim(s).
Steven further teaches wherein the first objective function comprises a frequency regulation revenue term that accounts for revenue generated by operating the equipment to participate in a frequency regulation program for an energy grid. (Para. 464 - - “participate in the frequency regulation market”; Para. 468 - - “capacity of the energy storage asset may be committed to the regulation market to maintain the frequency”)

One of ordinary skill in the art would have been motivated to do this modification in order to correct for short-term changes in electricity use that might affect the stability of the energy grid system, as suggested by Steven (Para. 360).



Regarding claim 8, the combination of Elbsat, Steven and Pavlak teaches all the limitations of the base claim(s).
Elbsat further teaches wherein the controller is configured to obtain the representative loads and rates by: receiving…input defining the loads and rates for several scenarios; (Para. 71 - - “The inputs may also include inputs such as electrical use (e.g., expressed in kWh), thermal load measurements, pricing information, projected pricing, smoothed pricing, curtailment signals from utilities”, where data pertains to different scenarios has already been outlined above) 

and at least one of: sampling the representative loads and rates from the user input defining the loads and rates for several scenarios; or generating an estimated distribution of the loads and rates defined by the user input and sampling the representative loads and rates from the estimated distribution. (Para. 106 - - “day-type classifier 604 may analyze a time series of load data (i.e., the historical load data) to identify daily features of the load data.  Daily features may include, for example, the average daily load and the peak daily load over a predetermined time period.  The daily features may be transformed in order to alleviate the effect of seasonal load changes.  Day-type classifier 604 may create seven data clusters, where each cluster corresponds to a particular day of the week.  Univariate and/or multivariate outlier identification procedures may be applied to each cluster to remove any abnormal or unusual feature vectors”, where identifying daily features and removing abnormal or unusual data is being interpreted as sampling representative data, where data includes historical loads and rates)

Steven further teaches receiving user input defining…for several scenarios; (Para. 251 - - “Operator portal 118 is the user interface by which a system operator 116 may manage the process of creating an energy assets operating schedule”, where operator creating/inputting schedule information is being interpreted as receiving user input defining for several scenarios)

One of ordinary skill in the art would have been motivated to do this modification in order to determine convenience/comfort cost associated with operating schedules that are different, i.e. in order to address cost associated with multiple scenarios, as suggested by Steven (Para. 31).



Regarding claim 9, the combination of Elbsat, Steven and Pavlak teaches all the limitations of the base claim(s).
Elbsat further teaches wherein the controller is configured to obtain the representative loads and rates by: receiving input defining loads and rates for several scenarios, each of the scenarios corresponding to a different time period used by a planning tool; (Para. 71 - - “The inputs may also include inputs such as electrical use (e.g., expressed in kWh), thermal load measurements, pricing information, projected pricing, smoothed pricing, curtailment signals from utilities”, where data pertains to different scenarios has already been outlined above) 

and sampling the representative loads and rates for each scenario from the loads and rates for the corresponding time period used by the planning tool. (Para. 106 - - “day-type classifier 604 may analyze a time series of load data (i.e., the historical load data) to identify daily features of the load data.  Daily features may include, for example, the average daily load and the peak daily load over a predetermined time period.  The daily features may be transformed in order to alleviate the effect of seasonal load changes.  Day-type classifier 604 may create seven data clusters, where each cluster corresponds to a particular day of the week.  Univariate and/or multivariate outlier identification procedures may be applied to each cluster to remove any abnormal or unusual feature vectors”, where identifying daily features and removing abnormal or unusual data is being interpreted as sampling representative data, where data includes historical loads and rates)



Regarding claim 10, the combination of Elbsat, Steven and Pavlak teaches all the limitations of the base claim(s).
Elbsat further teaches wherein the controller is configured to obtain the representative loads and rates by: storing a history of past scenarios comprising actual values for historical loads and rates; (Fig. 6 - - “Utility Rate History 670” and “Load History 674” obtained) 

and at least one of: sampling the representative loads and rates from the history of past scenarios; or generating an estimated distribution of the historical loads and rates based on the history of past scenarios and sampling the representative loads and rates from the estimated distribution. (Para. 106 - - “day-type classifier 604 may analyze a time series of load data (i.e., the historical load data) to identify daily features of the load data.  Daily features may include, for example, the average daily load and the peak daily load over a predetermined time period.  The daily features may be transformed in order to alleviate the effect of seasonal load changes.  Day-type classifier 604 may create seven data clusters, where each cluster corresponds to a particular day of the week.  Univariate and/or multivariate outlier identification procedures may be applied to each cluster to remove any abnormal or unusual feature vectors”, where identifying daily features and removing abnormal or unusual data is being interpreted as sampling representative data, where data includes historical loads and rates)



Regarding claim 11, the combination of Elbsat, Steven and Pavlak teaches all the limitations of the base claim(s).
Elbsat further teaches wherein: each of the historical loads and rates corresponds to different time periods; (Fig. 6, Para. 102 - - “a binning parameter may indicate the time the data was generated such that the bins are related by time”, where bins contain historical loads and rates) 

and the controller is configured to, for each scenario: indicate a time period of the different time periods by comparing characteristics of the different time periods to characteristics of the scenario; (Para. 104 - - “determine which days of the week have similar load profiles”)

and sample the representative loads and rates for each scenario from the historical loads and rates corresponding to the time period indicated for the scenario. (Para. 104 - - “Day-type classifier 604 may be configured to analyze the binned load data”, where the classifier analyzing the binned load data is being interpreted as sampling the loads and rates data)



Regarding claim 12, the combination of Elbsat, Steven and Pavlak teaches all the limitations of the base claim(s).
Steven further teaches wherein the controller is configured to perform the first optimization over all of the scenarios such that one or more states of the system are constrained to have equal values at a beginning and end of the portion of the demand charge period. (Fig. 18, Para. 479 - - states at the end of cycle return back to states at the beginning of cycle)

One of ordinary skill in the art would have been motivated to do this modification in order to determine convenience/comfort cost associated with operating schedules that are different, i.e. in order to address cost associated with multiple scenarios, as suggested by Steven (Para. 31).



Regarding claim 13, Elbsat teaches a method for managing equipment in a building energy system over a demand charge period, (Para. 32 - - “building management system (BMS)…control, monitor, and manage equipment…include a heating, ventilation or air conditioning (HVAC) system, security system, a lighting system, a fire alerting system, another system that is capable of managing building functions or devices, or any combination thereof”)

the method comprising: operating the equipment to consume, store, or discharge one or more energy resources purchased from a utility supplier, (Para. 42 - - “The HVAC devices of waterside system 200 may be located within building”; Para. 43 - - “Subplants 202-212 consume resources (e.g., water, natural gas, electricity, etc.) from utilities to serve the thermal energy loads (e.g., hot water, cold water, heating, cooling, etc.) of a building or campus”; Para. 48 - - “Hot TES subplant 210 is shown to include a hot TES tank 242 configured to store the hot water for later use.  Hot TES subplant 210 may also include one or more pumps or valves configured to control the flow rate of the hot water into or out of hot TES tank 242”, where control flow rate out of tank is being interpreted as discharging one or more energy resources)

wherein at least one of the energy resources is subject to a demand charge; (Para. 71 - - “The optimization may be based on time-of-use prices, curtailment signals, energy availability, or other data received from utility providers”, where time-of-use prices is being interpreted as comprising demand charge, as per Applicant’s definition of “demand charge” in Para. 64 of the Specification as filed on 8/28/2018)

obtaining…a plurality of different alternative sets of representative loads and rates for the building or campus (Fig. 5- - Demand Response Optimizer obtains load and rate predictions from Load/Rate Predictor; Fig. 6 - - Load/Rate Predictor predicts loads and rates of the building/campus for the future, where data includes data for a same portion of the demand charge period which can be extracted)

generating a first objective function comprising at least a first cost of purchasing the energy resources…based on the plurality of different alternative sets of representative loads and rates; (Para. 109 - - optimization includes optimizing objective function in order to determine optimal values; Para. 96 - - cost of energy is optimized; Fig. 6 - - Load/Rate Predictor predicts loads and rates for the future, where data includes data for a same portion of the demand charge period which can be extracted; Para. 108 - - predicted data may be of different forms within the same day, where different forms of data are a plurality of different sets for the same future portion of the demand charge period)

and performing a first optimization…to determine a peak demand target for an optimal allocation of the energy resources. (Para. 68 - - “Layers 410-420 may be configured to receive inputs from building subsystems 428 and other data sources, determine optimal control actions for building subsystems 428”, where building subsystems contain energy resources to be allocated based on control actions; Para. 72 - - “Demand response layer 414 may also include control logic configured to determine when to utilize stored energy.  For example, demand response layer 414 may determine to begin using energy from energy storage 427 just prior to the beginning of a peak use hour.”)


But Elbsat does not explicitly teach the controller configured to: obtain a plurality of scenarios comprising…for a same future portion of the demand charge period;
generate…over the same future portion of the demand charge period under a first scenario of the plurality of scenarios and a second cost of purchasing the energy resources over the same future portion of the demand charge period under a second scenario of the plurality of scenarios
perform a first optimization using the first objective function

However, Steven teaches obtain a plurality of scenarios (Para. 382 - - “a set of constraints defining the set of acceptable scenarios for the optimizer to consider”)

generate…under a first scenario of the plurality of scenarios and a second cost of purchasing the energy resources…under a second scenario of the plurality of scenarios (Para. 125 - - “an "objective cost function" that represents the net energy-related cost as a function of an operating schedule for the energy asset(s)”; Para. 382 - - “a set of constraints defining the set of acceptable scenarios for the optimizer to consider”, where the objective function is used on multiple scenarios including a first scenario and a second scenario, where each scenario is a set of loads and rates as already taught above)

perform a first optimization using the first objective function (Para. 125 - - optimization is performed using objective function)

Elbsat and Steven are analogous art because they are from the same field of endeavor and contain overlapping structural and/or functional similarities. They both contain energy management and optimization thereof.

Therefore at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ), it would have been obvious to a person of ordinary skill in the art to modify the above limitation(s) as taught by Elbsat, by incorporating the above limitation(s) as taught by Steven.

One of ordinary skill in the art would have been motivated to do this modification in order to determine convenience/comfort cost associated with operating schedules that are different, i.e. in order to address cost associated with multiple scenarios, as suggested by Steven (Para. 31).


But the combination of Elbsat and Steven does not explicitly teach comprising…for a same future portion of the demand charge period; generate…over the same future portion of the demand charge period 

However, Pavlak teaches scenarios comprising…for a same future portion of the demand charge period; generate…over the same future portion of the demand charge period (Para. 19 - - two scenarios are during the same period of time where control results are generated for the same demand charge period)

Elbsat, Steven and Pavlak are analogous art because they are from the same field of endeavor and contain overlapping structural and/or functional similarities. They all contain energy management and optimization thereof.

Therefore, before the effective filing date of the claimed invention (AIA ), it would have been obvious to a person of ordinary skill in the art to modify the above limitation(s) as taught by the combination of Elbsat and Steven, by incorporating the above limitation(s) as taught by Pavlak.

One of ordinary skill in the art would have been motivated to do this modification in order to select an optimal control plan, as suggested by Pavlak (Para. 19).



Regarding claim 14, the combination of Elbsat, Steven and Pavlak teaches all the limitations of the base claim(s).
Steven further teaches further comprising: generating a second objective function comprising a cost of purchasing the energy resources over an optimization period; (Para. 125 - - “an "objective cost function" that represents the net energy-related cost as a function of an operating schedule for the energy asset(s)”)

Elbsat further teaches using the peak demand target to implement a peak demand constraint that limits a maximum purchase of the energy resource subject to the demand charge during the optimization period; (Para. 74 - - “the demand response policy definitions can specify which equipment may be turned on or off in response to particular demand inputs, how long a system or piece of equipment should be turned off, what setpoints can be changed, what the allowable set point adjustment range is, how long to hold a high demand setpoint before returning to a normally scheduled setpoint, how close to approach capacity limits, which equipment modes to utilize, the energy transfer rates (e.g., the maximum rate, an alarm rate, other rate boundary information, etc.) into and out of energy storage devices (e.g., thermal storage tanks, battery banks, etc.), and when to dispatch on-site generation of energy (e.g., via fuel cells, a motor generator set, etc.)”) 

and performing a second optimization, subject to the peak demand constraint, to determine the optimal allocation of the energy resources across the equipment over the optimization period. (Para. 95 - - “Demand response optimizer 516 may perform an optimization process to optimize the performance of building subsystems 428.  The optimization process may use the load and rate predictions from load/rate predictor 514 as inputs to an optimization routine.  Demand response optimizer 516 may use the load and rate predictions to determine an optimal set of control actions for a collection of BMS devices (e.g., chillers, cooling towers, pumps, fans, heaters, etc.)”)

One of ordinary skill in the art would have been motivated to do this modification in order to determine convenience/comfort cost associated with operating schedules that are different, i.e. in order to address cost associated with multiple scenarios, as suggested by Steven (Para. 31).



Regarding claim 15, the combination of Elbsat, Steven and Pavlak teaches all the limitations of the base claim(s).
Elbsat further teaches wherein the peak demand constraint is implemented…on the maximum purchase of the energy resource subject to the demand charge. (Para. 77 - - “constraints may also include setpoint or sensed boundaries relating to safety, equipment operating limits and performance”)

Steven further teaches as a soft constraint (Para. 405 - - “soft constraint (i.e., voluntary compliance)” taught, where Elbsat teaches constraints in general)

One of ordinary skill in the art would have been motivated to do this modification in order to determine convenience/comfort cost associated with operating schedules that are different, as suggested by Steven (Para. 31).



Regarding claim 16, the combination of Elbsat, Steven and Pavlak teaches all the limitations of the base claim(s).
Elbsat further teaches further comprising: performing the second optimization a plurality of times, each of the second optimizations determining the optimal allocation of the energy resources for one of a plurality of optimization periods; (Para. 167 - - “process may be repeated iteratively until the optimal values of y.sub.s are found”) 

and using the peak demand constraint to constrain each of the second optimizations. (Para. 74 - - “the demand response policy definitions can specify which equipment may be turned on or off in response to particular demand inputs, how long a system or piece of equipment should be turned off, what setpoints can be changed, what the allowable set point adjustment range is, how long to hold a high demand setpoint before returning to a normally scheduled setpoint, how close to approach capacity limits, which equipment modes to utilize, the energy transfer rates (e.g., the maximum rate, an alarm rate, other rate boundary information, etc.) into and out of energy storage devices (e.g., thermal storage tanks, battery banks, etc.), and when to dispatch on-site generation of energy (e.g., via fuel cells, a motor generator set, etc.)”)



Regarding claim 17, the combination of Elbsat, Steven and Pavlak teaches all the limitations of the base claim(s).
Steven further teaches wherein the first optimization is performed over all of the scenarios such that one or more states of the system are constrained to have equal values at a beginning and end of the portion of the demand charge period; (Fig. 18, Para. 479 - - states at the end of cycle return back to states at the beginning of cycle)

and wherein the second optimization is performed subject to a terminal constraint, the terminal constraint generated based on the equal values. (Fig. 18, Para. 479 - - optimization is constrained based on equal values at the beginning and end of cycle)

One of ordinary skill in the art would have been motivated to do this modification in order to determine convenience/comfort cost associated with operating schedules that are different, i.e. in order to address cost associated with multiple scenarios, as suggested by Steven (Para. 31).



Regarding claim 18, the combination of Elbsat, Steven and Pavlak teaches all the limitations of the base claim(s).
Elbsat further teaches wherein the peak demand target minimizes a risk attribute… (Para. 94 - - “load/rate predictor 514 is configured to predict or forecast utility rates using a similar technique.  For example, the deterministic plus stochastic model may be trained offline using historical utility rate data from utility rate history database 510.  The deterministic plus stochastic model may then be used online to predict future utility rates as a function of current utility rates provided by utilities 502”; Para. 95 - - “optimization process may use the load and rate predictions from load/rate predictor 514 as inputs to an optimization routine”, where system optimizes, i.e. minimizes monetary cost as outlined above, and where expected/future utility rates/cost is being interpreted as risk attribute, as per Applicant’s definition of “risk attribute” in Para. 20 of the Specification as filed on 8/28/2018)

and wherein the risk attribute of the first objective function comprises at least one of a conditional value at risk, a value at risk, or an expected cost. (Para. 94 - - “load/rate predictor 514 is configured to predict or forecast utility rates using a similar technique.  For example, the deterministic plus stochastic model may be trained offline using historical utility rate data from utility rate history database 510.  The deterministic plus stochastic model may then be used online to predict future utility rates as a function of current utility rates provided by utilities 502”; Para. 95 - - “optimization process may use the load and rate predictions from load/rate predictor 514 as inputs to an optimization routine”, where system optimizes monetary cost as outlined above, and where expected/future utility rates/cost is being interpreted as risk attribute, as per Applicant’s definition of “risk attribute” in Para. 20 of the Specification as filed on 8/28/2018)


Steven further teaches attribute of the first objective function over the plurality of the scenarios; (Para. 125 - - “an "objective cost function" that represents the net energy-related cost as a function of an operating schedule for the energy asset(s)”; Para. 382 - - “a set of constraints defining the set of acceptable scenarios for the optimizer to consider”)

One of ordinary skill in the art would have been motivated to do this modification in order to determine convenience/comfort cost associated with operating schedules that are different, i.e. in order to address cost associated with multiple scenarios, as suggested by Steven (Para. 31).



Regarding claim 19, the combination of Elbsat, Steven and Pavlak teaches all the limitations of the base claim(s).
Steven further teaches wherein the first objective function comprises a frequency regulation revenue term that accounts for revenue generated by operating the equipment to participate in a frequency regulation program for an energy grid. (Para. 464 - - “participate in the frequency regulation market”; Para. 468 - - “capacity of the energy storage asset may be committed to the regulation market to maintain the frequency”)

One of ordinary skill in the art would have been motivated to do this modification in order to correct for short-term changes in electricity use that might affect the stability of the energy grid system, as suggested by Steven (Para. 360).



Regarding claim 20, the combination of Elbsat, Steven and Pavlak teaches all the limitations of the base claim(s).
Elbsat further teaches wherein obtaining the representative loads and rates comprises: receiving…input defining the loads and rates for several scenarios; (Para. 71 - - “The inputs may also include inputs such as electrical use (e.g., expressed in kWh), thermal load measurements, pricing information, projected pricing, smoothed pricing, curtailment signals from utilities”, where data pertains to different scenarios has already been outlined above) 

and at least one of: sampling the representative loads and rates from the user input defining the loads and rates for several scenarios; or generating an estimated distribution of the loads and rates defined by the user input sampling the representative loads and rates from the estimated distribution. (Para. 106 - - “day-type classifier 604 may analyze a time series of load data (i.e., the historical load data) to identify daily features of the load data.  Daily features may include, for example, the average daily load and the peak daily load over a predetermined time period.  The daily features may be transformed in order to alleviate the effect of seasonal load changes.  Day-type classifier 604 may create seven data clusters, where each cluster corresponds to a particular day of the week.  Univariate and/or multivariate outlier identification procedures may be applied to each cluster to remove any abnormal or unusual feature vectors”, where identifying daily features and removing abnormal or unusual data is being interpreted as sampling representative data, where data includes historical loads and rates)

Steven further teaches receiving user input defining…for several scenarios; (Para. 251 - - “Operator portal 118 is the user interface by which a system operator 116 may manage the process of creating an energy assets operating schedule”, where operator creating/inputting schedule information is being interpreted as receiving user input defining for several scenarios)

One of ordinary skill in the art would have been motivated to do this modification in order to determine convenience/comfort cost associated with operating schedules that are different, i.e. in order to address cost associated with multiple scenarios, as suggested by Steven (Para. 31).



Regarding claim 21, the combination of Elbsat, Steven and Pavlak teaches all the limitations of the base claim(s).
Elbsat further teaches wherein obtaining the representative loads and rates comprises: receiving input defining loads and rates for several scenarios, each of the scenarios corresponding to a different time period used by a planning tool; (Para. 71 - - “The inputs may also include inputs such as electrical use (e.g., expressed in kWh), thermal load measurements, pricing information, projected pricing, smoothed pricing, curtailment signals from utilities”, where data pertains to different scenarios has already been outlined above) 

and sampling the representative loads and rates for each scenario from the loads and rates for the corresponding time period used by the planning tool. (Para. 106 - - “day-type classifier 604 may analyze a time series of load data (i.e., the historical load data) to identify daily features of the load data.  Daily features may include, for example, the average daily load and the peak daily load over a predetermined time period.  The daily features may be transformed in order to alleviate the effect of seasonal load changes.  Day-type classifier 604 may create seven data clusters, where each cluster corresponds to a particular day of the week.  Univariate and/or multivariate outlier identification procedures may be applied to each cluster to remove any abnormal or unusual feature vectors”, where identifying daily features and removing abnormal or unusual data is being interpreted as sampling representative data, where data includes historical loads and rates)



Regarding claim 22, the combination of Elbsat, Steven and Pavlak teaches all the limitations of the base claim(s).
Elbsat further teaches wherein obtaining the representative loads and rates comprises: storing a history of past scenarios comprising actual values for historical loads and rates; (Fig. 6 - - “Utility Rate History 670” and “Load History 674” obtained) 

and at least one of: sampling the representative loads and rates from the history of past scenarios; or generating an estimated distribution of the loads and rates based on the history of past scenarios and sampling the representative loads and rates from the estimated distribution. (Para. 106 - - “day-type classifier 604 may analyze a time series of load data (i.e., the historical load data) to identify daily features of the load data.  Daily features may include, for example, the average daily load and the peak daily load over a predetermined time period.  The daily features may be transformed in order to alleviate the effect of seasonal load changes.  Day-type classifier 604 may create seven data clusters, where each cluster corresponds to a particular day of the week.  Univariate and/or multivariate outlier identification procedures may be applied to each cluster to remove any abnormal or unusual feature vectors”, where identifying daily features and removing abnormal or unusual data is being interpreted as sampling representative data, where data includes historical loads and rates)



Regarding claim 23, the combination of Elbsat, Steven and Pavlak teaches all the limitations of the base claim(s).
Elbsat further teaches wherein each of the historical loads and rates corresponds to a different time periods; (Fig. 6, Para. 102 - - “a binning parameter may indicate the time the data was generated such that the bins are related by time”, where bins contain historical loads and rates) 

the method comprises indicating for each scenario a time period of the different time periods by comparing characteristics of the different time periods to characteristics of the scenario; (Para. 104 - - “determine which days of the week have similar load profiles”)

and the representative loads and rates are sampled for each scenario from the historical loads and rates corresponding to the time period indicated for the scenario. (Para. 104 - - “Day-type classifier 604 may be configured to analyze the binned load data”, where the classifier analyzing the binned load data is being interpreted as sampling the loads and rates data)



Regarding claim 24, the combination of Elbsat, Steven and Pavlak teaches all the limitations of the base claim(s).
Steven further teaches wherein the first optimization is performed over all of the scenarios such that one or more states of the system are constrained to have equal values at a beginning and end of the portion of the demand charge period. (Fig. 18, Para. 479 - - optimization results in states at the end of cycle to return back to states at the beginning of cycle)

One of ordinary skill in the art would have been motivated to do this modification in order to determine convenience/comfort cost associated with operating schedules that are different, i.e. in order to address cost associated with multiple scenarios, as suggested by Steven (Para. 31).


It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Saad M. Kabir whose telephone number is 571-270-0608 (direct fax number is 571-270-9933).  The examiner can normally be reached on Mondays to Fridays 9am to 5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAAD M KABIR/
Examiner, Art Unit 2119

/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119